Case 4:20-cv-00896-ALM-KPJ Document 33 Filed 02/12/21 Page 1 of 3 PageID #: 621




                                IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

  MICHAEL MOATES,

                                     Plaintiff,
            v.
                                                      Civil Action No. 4:20-cv-00896-ALM-KPJ
  FACEBOOK, INC.,

                                     Defendant.



    AGREED MOTION FOR EXTENSION OF TIME TO FILE RESPONSES AND
 REPLIES TO FACEBOOK INC.’S MOTION TO DISMISS [DKT. 28] AND FACEBOOK
   INC.’S MOTION TO TRANSFER PURSUANT TO 28 U.S.C. § 1404(A) [DKT. 29]

          Plaintiff Michael Moates (“Moates”) and Defendant Facebook, Inc. (“Facebook”) jointly

 request the extension of deadlines for responses and replies two motions in this matter. Moates

 respectfully requests that the Court extend the deadline for him to respond to:

          1. Facebook Inc.’s Motion to Dismiss [Dkt. 28]; and

          2. Facebook Inc.’s Motion to Transfer Pursuant to 28 U.S.C. § 1404(a) [Dkt. 29].

          The current deadline for Moates’ responses to these motions is February 18, 2021. Moates

 requests a two-week extension of this deadline, to March 3, 2021. Facebook does not oppose

 Moates’ request for extension of time.

          Additionally, should the Court grant Moates’ request for extension, Facebook respectfully

 requests that the Court extend the deadline for it to file its replies to Moates’ responses by one

 week, to March 17, 2021. Moates does not oppose Facebook’s request for extension of time.




 {A35/10477/0007/W1710404.1 }                     1
Case 4:20-cv-00896-ALM-KPJ Document 33 Filed 02/12/21 Page 2 of 3 PageID #: 622




 Dated: February 12, 2021                              Respectfully submitted,

                                                       /s/ E. Glenn Thames, Jr.
                                                       E. Glenn Thames, Jr.
                                                       Texas Bar Number 00785097
                                                       glennthames@potterminton.com
                                                       POTTER MINTON
                                                       A PROFESSIONAL CORPORATION
                                                       110 N. College Avenue, Suite 500
                                                       Tyler, TX 75702
                                                       Telephone: 903 597-8311
                                                       Facsimile: 903 593-0846

                                                       KEKER, VAN NEST & PETERS LLP
                                                       Christopher C. Kearney - # 154101
                                                       ckearney@keker.com
                                                       W. Hamilton Jordan - # 295004
                                                       wjordan@keker.com
                                                       633 Battery Street
                                                       San Francisco, CA 94111-1809
                                                       Telephone:     415 391 5400
                                                       Facsimile:     415 397 7188

                                                       ATTORNEYS FOR DEFENDANT
                                                       FACEBOOK, INC.



                                CERTIFICATE OF CONFERENCE

          The undersigned hereby certifies that counsel for Facebook Inc. conferred with Plaintiff

 Michael Moates and both parties agree to the relief requested in this motion.

                                                   /s/ E. Glenn Thames, Jr.
                                                   E. Glenn Thames, Jr.




 {A35/10477/0007/W1710404.1 }                 2
Case 4:20-cv-00896-ALM-KPJ Document 33 Filed 02/12/21 Page 3 of 3 PageID #: 623




                                 CERTIFICATE OF SERVICE
          The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with this document via the Court’s CM/ECF

 system pursuant to Local Rule CV-5. Service outside the court’s electronic-filing system has been

 completed on February 12, 2021, per the Plaintiff’s consent to electronic service, as follows:

          Michael Moates at the following email addresses:
          michael.moates@thenarrativetimes.org
          michaelsmoates@gmail.com


                                                  /s/ E. Glenn Thames, Jr.
                                                  E. Glenn Thames, Jr.




 {A35/10477/0007/W1710404.1 }                 3
